Citation Nr: 1116055	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss. 

2. Entitlement to an increased rating greater than 20 percent for degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from December 1984 to November 1993 and November 2001 to December 2002. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied a compensable rating for bilateral hearing loss, and increased the rating to 20 percent for degenerative joint disease of the right knee.  As the 20 percent rating is not a full grant of all benefits possible, the issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an increased rating for degenerative joint disease of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss measured Level I in the right and left ears at the most impaired.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2008.   

Notice was supplemented in November 2008, after initial adjudication of the claim, followed by readjudication of the claim in several supplemental statements of the case.  A multipart notice suffices so long as the notice affords the claimant understandable information and a meaningful opportunity to participate in the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has afforded the Veteran a physical examination.  The examination was adequate, as the examiner evaluated the Veteran and made all required findings to permit application of the rating schedule.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

The Veteran contends his hearing loss is worse than the noncompensable rating assigned. 

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  

Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

At an April 2008 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
10
15
30
16
98
I
LEFT
10
10
15
25
15
96
I

Applying the rating criteria to the findings noted above result in Level I hearing acuity for the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations for each ear to Table VII results in a noncompensable evaluation for hearing impairment.  38 C.F.R. §§ 3.383, 4.85(h) (2010).  Staged ratings are not required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 508.

In fact the Veteran's current hearing level would not even meet the requirements to establish a hearing loss disability for VA purposes per 38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

The Veteran is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of bilateral hearing loss and his views are of no probative value.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The audiometric test results do not provide a basis for a compensable rating for bilateral hearing loss at any time.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted.

Extraschedular 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's disabilities.  Moreover, higher schedular evaluations are available upon a showing of additional symptomatology.  The Veteran has not required hospitalization due to his service-connected disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

Entitlement to a compensable rating for bilateral hearing loss is not warranted.


REMAND

A remand for readjudication of the issue of an increased rating for degenerative joint disease of the right knee is required as the rating criteria applied by the RO and the basis for the increased 20 percent rating are unclear.

Many diagnostic codes are used to rate the knee.  

Ratings are provided for limitation of motion under Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261for limitation of extension, for which separate ratings may be assigned under both diagnostic codes.  VAOPGCPREC 9-2004 (September 17, 2004).   When there is limitation of motion but it is noncompensable under 5260 and 5261, a single 10 percent rating is assigned under Diagnostic Code 5010. 

Separate ratings for soft tissue damage of the knee are also compensable under Diagnostic Code 5257 for recurrent subluxation or lateral instability; Diagnostic Code 5258 for dislocated semilunar cartilage with locking, pain and effusion; Diagnostic Code 5259 for removal of semilunar cartilage, symptomatic; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum.  A separate rating under Diagnostic Code 5256 for ankylosis is also applicable. 

A June 1995 rating decision granted service connection for degenerative joint disease of the right knee and assigned a 10 percent rating under Diagnostic Code 5257, although there was no evidence of recurrent subluxation or lateral instability at the time. 

The August 2008 rating decision increased the rating to 20 percent for degenerative joint disease of the right knee; however the basis for the increase is unclear.  The diagnostic code listed for the right knee is 5010 however, the discussion section identified the basis for the 20 percent evaluation to be limitation of extension and flexion (Diagnostic Codes 5260 and 5261) but then reported that extension and flexion were normal.  The rating decision concluded that there was additional functional limitation identified by the VA examiner and the private doctor; however, a review of the record shows that the VA examiner concluded there was no additional limitation on motion with negative Deluca factors and the private doctor did not identify any functional limitation and, in fact, did not provide any objective findings on which to base functional limitation.  

There is no apparent basis for a 20 percent rating under any diagnostic code or codes.  There is no basis for a compensable rating under either Diagnostic Code 5260 or 5261.  

A 20 percent rating under Diagnostic Code 5010 is not permissible as the maximum rating for noncompensable limitation of motion is 10 percent.  Furthermore Diagnostic Code 5010 cannot be combined with 5260 or 5261 as both compensate for limitation of motion.   

As the basis for the 20 percent rating is unclear and unfounded the Board is unable to review the August 2008 rating decision.  It is possible that the August 2008 rating decision contains a clear and unmistakable error.  

Accordingly, the case is REMANDED for the following action:

1. Ask for a release from the Veteran for records from his private doctor, Dr. T.R. and obtain the complete medical records from Dr. T.R.;  

2.  Clarify which diagnostic code(s) were applied and which diagnostic codes should have been applied in the August 2008 rating decision;

3.  Readjudicate the claim with consideration of all applicable provisions of the diagnostic code related to the Veteran's right knee disability. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


